Davis, P. J.:
This court has already held that the surrogate’s power to make allowances is subject to the limitations imposed by section 309 *623of the Code, and can in no case exceed $2,000 to all the parties. (Down v. McGourkey, 15 Hun, 444.) It is subject, also, to the limitation of five per cent upon the amount recovered, or claim or subject-matter involved. The whole amount of the claim was $3,250 in this case, on which five per cent is $162.50. The surrogate allowed $275; that allowance must be reduced to $162.50, and the order should be modified by making such reduction and affirmed as modified.
Beady J., concurred.